DETAILED ACTION
Status of Claims
Claims 1-20 were previously pending and subject to a non-final rejection of a RCE dated September 10, 2021.
In the Response, submitted on September 28, 2021, 
Claims 1-2, 9, 12-17, and 19 have been amended.
Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8, filed 09/28/2021, with respect to the 35 U.S.C. 112(b) rejection of Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-20 has been withdrawn. 
Applicant’s arguments, see Page 8, filed 09/28/2021, with respect to the 35 U.S.C.  have been fully considered and are persuasive.  The 35 U.S.C.  of Claims 1-20 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 1, 12, and 16 in their entirety; and in particular, “based on the accuracy and the prediction error of the predictive model, revise the feature matrix to improve the accuracy of the predictive model until a pre-determined accuracy threshold 
The closet prior art was found to be Bialynicka-Birula in view of Mork and Chowdhry in the previous rejection. Bialynicka-Birula in view of Mork and Chowdhry teaches the system for estimating delivery dates by using predictive models. In light of the claim amendments, Examiner updated the search and found Smiley reference which discloses selecting a different model during subsequent iterations as a function of the accuracy of predictions and/or a confidence in those predictions (See Para. [0031]). However, neither alone nor in combination, do the references teach the claim limitations of revising the feature matrix to improve the accuracy of the predictive model until a pre-determined accuracy threshold is reached and selecting another predictive model when the pre-determined accuracy threshold is not reached. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the threshold of Bialynicka-Birula in view of Mork and Chowdhry with the different threshold taught in Smiley.
Examiner concludes that the references mentioned above, alone or in combination, fail to teach independent Claims 1, 12, and 16, in their entirety.
By virtue of their dependence on novel/non-obvious Claims 1, 12, and 16, Claims (2-11), (13-15), and (17-20) are novel/non-obvious, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/7/2022